Shafter, J., concurring specially:
The contract set out in the complaint does not in my opinion make the right of M. Gr. Vallejo to a specific performance depend upon a prior extinguishment by him of the Leese and Steinbach claims in favor of his brother. The contract, as I understand it, presents a case—at least so far as deed making is concerned—of mutual promises, one promise constituting the consideration of the other, and both are to be performed at the same time. After the happening of certain events particularly noted in the contract, the parties are “ to exchange deeds.” This expression excludes the idea that either party is to give or tender a deed in advance of the other, and shows that the execution of the conveyances was intended to be simultaneous. To maintain an action for specific performance, it was necessary for the plaintiff to aver that he was ready and willing, and offered to perform on his partj but that fact is neither averred nor proved.
I concur in the judgment.